— In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Rockland County (Martin, J.), dated July 15, *5321985, which granted the petitioner’s application to stay arbitration.
Ordered that the judgment is affirmed, with costs.
Special Term did not err in granting the petitioner’s application since the claim sought to be arbitrated was outside the scope of the arbitration provisions of the parties’ collective bargaining agreement. The instant claim arises out of an alleged violation of the grievance procedures under "Appendix D” of the "Rockland Community College Grievance Procedure for the Review of Allegations of Illegal Discrimination or Sexual Harassment”. The appellants concede that appendix D was not incorporated into or made a part of the collective bargaining agreement. In the absence of a valid and specific agreement between the parties evidencing an intent to arbitrate claims arising under appendix D, the petitioner’s motion to stay arbitration was properly granted (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7; Matter of Board of Educ. v West Babylon Teachers Assn., 52 NY2d 1002). Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.